Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-20-00303-CR

                               EX PARTE Jimmy Coung Duc TRAN

                     From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019CR12300A
                            Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 25, 2020

APPEAL DISMISSED

           On November 18, 2020, appellant filed a motion to dismiss his appeal. See TEX. R. APP.

P. 42.2(a). We grant the motion and dismiss the appeal.

                                                  PER CURIAM

Do not publish